--------------------------------------------------------------------------------

Exhibit 10.46


Execution Version


AMENDMENT No. 1

to

AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT


AMENDMENT No. 1 dated December 18, 2007 (“Amendment”) to AMENDED AND RESTATED
REVOLVING CREDIT AGREEMENT made as of the 25th day of May, 2004 (“Original
Agreement”) by and among THE SHERIDAN  GROUP, INC., a Maryland corporation
(“Borrower”), BANK OF AMERICA, N.A. (successor to FLEET NATIONAL BANK) (“Bank”),
individually, as Administrative Agent, Issuer and a Lender, and the other
Lenders under the Original Agreement.


RECITALS:


WHEREAS, Borrower, Lenders  and Bank are party to the Original Agreement; and


WHEREAS, all capitalized terms used in this Amendment, unless otherwise defined
herein, shall have the meanings ascribed thereto in the Original Agreement; and


WHEREAS, Borrower has requested that standby Letters of Credit be issued under
the Original Agreement, as amended hereby (the “Agreement”), in Singapore
dollars and Euros, as well as U.S. Dollars, as security for an overdraft
facility of GPN Asia Pte. Ltd., an Affiliate of Borrower, or for other business
purposes; and


WHEREAS, Bank is willing to be the Issuer of such Letters of Credit for and on
behalf of the Lenders under the Agreement; and


NOW THEREFORE, the parties hereto, intending to be legally bound, agree that the
Original Agreement be, and it hereby is amended as follows:


1.              Letter of Credit Currencies.  A new subsection (h) shall be
added to Section 1.04, which shall read in full as follows:


(h)           (i)          Standby Letters of Credit may be issued from time to
time in any Offshore Currency.  The Borrower shall notify the Issuer as to the
Offshore Currency in which each Offshore Letter of Credit is to be issued,
simultaneously with Borrower’s initial application therefor in accordance with
Issuer’s standard procedures.  


(ii)         Each request for an Offshore Letter of Credit shall constitute the
Borrower’s request for an Offshore Letter of Credit in the amount of the
Offshore Currency specified in the request. The stated amount available for
drawing under any Offshore Letter of Credit shall be recorded in the Agent’s
records in US Dollars as if the Offshore Letter of Credit had been issued in US
Dollars in the US Dollar Equivalent Amount of such Offshore Letter of Credit, as
such amount may be adjusted as provided in subsections (iii), (iv) or (v).  For
the purposes of determining the maximum amount of Letter of Credit Liabilities
hereunder, it is intended by the parties that all Offshore Letters of Credit
shall be the functional equivalent of US Letters of Credit made and repaid in US
Dollars and shall be included in such determination based on their US Dollar
Equivalent Amount as determined from time to time as set forth herein. The Agent
shall maintain records (based upon information furnished by  Issuer) sufficient
to identify at any time the Spot Rate of Exchange with respect to each Offshore
Letter of Credit.

 
 

--------------------------------------------------------------------------------

 

(iii)        In the event an Offshore Letter of Credit is for a term exceeding
one (1) month, the US Dollar Equivalent Amount of the corresponding Letter of
Credit Liabilities shall be recalculated by Borrower as of the last Business Day
of each calendar month and the Agent shall review and validate or adjust such
calculation, and notify the Borrower and the Lenders, based upon the new Spot
Rate of Exchange as of such Business Day for such Offshore Letter of Credit. The
Agent shall apply such new Spot Rate of Exchange to determine the new US Dollar
Equivalent Amount of such Offshore Letter of Credit as of such Business Day and
shall adjust its record of the Letter of Credit Liabilities.  In the event that
such adjustment with respect to any Offshore Letter of Credit causes the
Revolving Credit Outstandings to exceed the Revolving Credit Commitment, the
Borrower shall immediately repay the portion of Revolving Credit Loans necessary
to ensure that, giving effect to the new Spot Rate of Exchange for such Offshore
Letters of Credit, the sum of Revolving Credit Outstandings does not exceed the
Revolving Credit Commitment. In the event that such adjustment with respect to
an Offshore Letter of Credit causes the total US Dollar Equivalent Amount of
Letter of Credit Liabilities to exceed $5,000,000, the Borrower shall
immediately deposit US Dollars in cash (or other immediately available funds
acceptable to the Agent) with the Agent, in the amount of the Letter of Credit
Liabilities which cause such violation, as collateral security for the repayment
of any future drawings or repayments under such Letters of Credit and such
amounts shall be held by the Agent pursuant to the terms of a cash collateral
account agreement satisfactory to it.


(iv)        In the event that an Offshore Letter of Credit is drawn upon, the
Spot Rate of Exchange applicable to any remaining undrawn amount of such
Offshore Letter of Credit shall be adjusted to be the Spot Rate of Exchange for
the date of such drawing and the amount of the corresponding Letter of Credit
Liabilities shall be recalculated as of the date of such drawing for the
purposes of determining the US Dollar Equivalent Amount of the remaining undrawn
amount of such Offshore Letter of Credit.


(v)         Without limiting the foregoing provisions of this subsection (h),
the Agent may from time to time further modify the terms of, and practices
contemplated by this subsection (h) to the extent the Agent determines, in its
reasonable discretion, that such modifications are necessary or convenient to
reflect new laws, regulations, customs or practices developed in connection with
any Offshore Currency.


(vi)        For purposes of this subsection (h), the following terms shall have
the meanings ascribed thereto below:


“Offshore Currency” means (i) Singapore Dollars, (ii) Euros, and (iii) any other
freely available currency requested by the Borrower by thirty (30) days prior
written notice to the Agent and Issuer which is, in the complete discretion of
both the Agent and the Issuer, at the time of such request, freely traded in the
offshore interbank foreign exchange markets and is freely transferable and
convertible into US Dollars in the United States currency market.

 
-2-

--------------------------------------------------------------------------------

 

“Offshore Letter of Credit” means a Letter of Credit, which shall always be a
standby Letter of Credit, denominated in an Offshore Currency.


“Spot Rate of Exchange” means in determining the US Dollar Equivalent Amount of
a specified amount of any Offshore Currency as of any date, the spot rate of
exchange determined by the Agent in accordance with its usual procedures for the
purchase by the Agent of US Dollars with such Offshore Currency at approximately
11:00 A.M. (London, England time) with respect to any Offshore Currency, on the
Business Day that is two (2) Business Days prior to such date.


“US Dollar Equivalent Amount” means, with respect to a specified amount of any
Offshore Currency, the amount of US Dollars into which such amount of Offshore
Currency would be converted, based on the applicable Spot Rate of Exchange.


2.              Representations and Covenants.  The Borrower certifies that all
representations and warranties contained in the Loan Documents, including
without limitation the schedules thereto, are true, correct and complete on and
as of the date hereof, and that all covenants and agreements made in the Loan
Documents have been complied with and fulfilled, and that no Default or Event of
Default is in existence on the date hereof.


3.              Ratification.  Other than as specifically set forth herein, the
Borrower hereby ratifies and confirms the Loan Documents and all instruments and
agreements relating thereto, and confirms that (a) all of the foregoing remain
in full force and effect, (b) each of the foregoing is enforceable against the
Borrower in accordance with its terms, and (c) the Borrower has no defenses,
claims or setoffs relative to the Loan Documents or its obligations thereunder.


4.             Authority and Enforceability.  Borrower hereby represents that:


(a)         It has full corporate power and authority to execute, deliver and
perform this Amendment; and


(b)         The Agreement, as amended hereby, constitutes Borrower’s legal,
valid and binding agreement, enforceable in accordance with its terms, except as
such enforceability  may be limited by bankruptcy, insolvency, moratorium or
other similar laws affecting creditors’ rights generally and by general
principles of equity.


5.              Miscellaneous.  Article 15 of the Original Agreement is
incorporated herein by this reference and shall apply to this
Amendment.  Execution of this Amendment shall not constitute an agreement by the
Bank to execute any other amendment or modification of the Loan
Documents.  References to the Original Agreement in any document relating
thereto shall be deemed to include this Amendment.


6.              Counterparts; Electronic Execution.  This Amendment may be
executed in any number of counterparts and by different parties on separate
counterparts, each of which, when executed and delivered, shall be deemed to be
an original, and all of which, when taken together, shall constitute but one and
the same Amendment.  Delivery of an executed counterpart of this Amendment by
telefacsimile or by electronic transmission in “pdf” or other imaging format
shall be equally as effective as delivery of an original executed counterpart of
this Amendment.  Any party delivering an executed counterpart of this Amendment
by telefacsimile or electronic transmission also shall promptly deliver an
original executed counterpart of this Amendment but the failure to deliver an
original executed counterpart shall not affect the validity, enforceability and
binding effect of this Agreement.

 
-3-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement, or caused
it to be executed by their duly authorized officers, all as of the day and year
first above written.





 
THE SHERIDAN GROUP, INC.
       
By:
/s/ Robert M. Jakobe
   
Name: Robert M. Jakobe
   
Title: Executive Vice President
   
11311 McCormick Road, Suite 260
   
Hunt Valley, Maryland 21031-1437
         
Phone: (410) 785-7277
   
Fax: (410) 785-7217
   
E-Mail:







[signature page for Amendment]

 
-4-

--------------------------------------------------------------------------------

 
 
AGENT AND LENDER:
BANK OF AMERICA, N.A.
             
By:
/s/ Michael Strigel
   
Michael Strigel
   
Vice President
         
Mail Stop: PA7-188-11-01
   
1600 John F. Kennedy Blvd.
   
4 Penn Center, Suite 1100
   
Philadelphia, PA 19103
   
Phone:  (267) 675-0214
   
Fax:  (267) 675-0219
   
E-Mail: michael.strigel@bankofamerica.com







[signature page for Amendment]

 
-5-

--------------------------------------------------------------------------------

 
 
LENDER:
WACHOVIA BANK, NATIONAL ASSOCIATION
       
By:
/s/ Lucy C. Campbell
   
Lucy C. Campbell, Vice President
   
Wachovia Bank, N.A.
   
[7 Saint Paul Street, 2nd Floor
   
Baltimore, MD  21202]
         
Phone: [401-332-5245]
   
Fax:  [401-244-1236]
   
E-Mail: lucy.campbell@wachovia.com







[signature page for Amendment]
 
 
-6-

--------------------------------------------------------------------------------